DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-18 directed to an invention non-elected without traverse.  Accordingly, claims 12-18 have been cancelled.
Allowable Subject Matter
Claims 1-11, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “pyrochlore type oxide layers having a thickness of 3 nm or more are formed in an interface between the first piezoelectric film and the first electrode layer and in an interface between the second piezoelectric film and the second electrode layer, respectively” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “pyrochlore type oxide layers having a thickness of 3 nm or more are formed in an interface between the first piezoelectric film and the first electrode layer and in an interface between the second piezoelectric film and the second electrode layer, respectively” in combination with the remaining elements of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments, filed 26 May 2021, with respect to claims 1-11, 19, and 20 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-11, 19, and 20 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837